Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on  03/10/2022,01/25/2022,12/02/2021,10/05/2021 and 07/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Claims10 recites “width of each of the sub-blocks is set to a maximum of THw and M/K,”. It is not clear when setting maximum of THw and M/K where K is undetermined.

	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8,9, 13, 14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0286232 A1) in view of Wang et al. (US 2013/0202037 A1).
Regarding claim 1, a method for video processing, comprising([abstract]- deriving motion information in video coding; [fig. 2]-video data processing): determining that the video block is split into a plurality of sub-blocks based on a condition associated with the video block, deriving motion information of each sub-block using a motion derivation process([abstract]- a method of processing video data includes splitting a current block of video data into a plurality of sub-blocks for deriving motion information of the current block, where the motion information indicates motion of the current block relative to reference video data).
However, Li does not explicitly disclose  performing a video processing on the video block based on the derived motion information of each sub-block, wherein the condition associated with the video block comprises at least one of width and height of the video block, and the video block is split into the plurality of sub-blocks if a width of the video block is not less than a first threshold or a height of the video block is not less than a second threshold.
In an analogous art, Wang teaches performing a video processing on the video block based on the derived motion information of each sub-block, wherein the condition associated with the video block comprises at least one of width and height of the video block, and the video block is split into the plurality of sub-blocks if a width of the video block is not less than a first threshold or a height of the video block is not less than a second threshold([para 0083-0084 and 0101]- the video coder may determine that the PU is not restricted to uni-directional inter prediction if the size characteristic of the PU is not below the threshold. For instance, in this example, the video coder may determine that the PU is restricted to uni-directional inter prediction if a height or a width of the video block associated with the PU is below the threshold. For example, if a height and/or a width of the video block associated with the PU is less than N (e.g., N=8) pixels, the video coder may determine that the PU is restricted to uni-directional inter prediction). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Wang to the modified system of Li techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy inherent in video sequences [Wang, para 0004].
Regarding claim 2, Li teaches wherein the motion derivation process comprises a motion derivation process in an affine prediction mode or a motion derivation process in an alternative temporal motion vector prediction (ATMVP) mode([para 007]- a method of encoding video data includes selecting a motion information derivation mode from a plurality of motion information derivation modes for determining motion information for a current block).
Regarding claim 3, Li teaches generating a prediction for the video block using a sub-block based motion compensation or a sub-block based prediction sample refinement([para 0098]- motion compensation unit 44 may be highly integrated, but are illustrated separately for conceptual purposes. Motion estimation, performed by motion estimation unit 42, is the process of generating motion vectors, which estimate motion for video blocks).
Regarding claim 8, Li teaches performing a deblocking processing at boundary of the plurality of sub-blocks([abstract]- a method of processing video data includes splitting a current block of video data into a plurality of sub-blocks for deriving motion information of the current block, where the motion information indicates motion of the current block relative to reference video data).
Regarding claim 9, Li teaches a maximum number of the sub-blocks is fixed for all kinds of coding unit(CU) and/or prediction unit(PU) sizes([see in Fig. 11]- a prediction unit (PU)).
Regarding claim 13, Li teaches wherein the video block comprises a luma component and chroma components([para 0068]- video encoder 20 may generate a set of coding tree units (CTUs). Each of the CTUs may comprise a coding tree block (CTB) of luma samples, two corresponding CTBs of chroma samples), and the splitting of the video block for each of chroma components is independent of the splitting of the video block for the luma component([para 0068; 0071-0072]- video encoder 20 may recursively perform quad-tree partitioning on the coding tree blocks of a CTU to divide the coding tree blocks into coding blocks, hence the name “coding tree units.” A coding block may be an N×N block of samples. A CU may comprise a coding block of luma samples and two corresponding coding blocks of chroma samples of a picture that has a luma sample array, a Cb sample array, and a Cr sample array, and syntax structures used to code the samples of the coding blocks. In monochrome pictures or pictures having three separate color planes, a CU may comprise a single coding block and syntax structures used to code the samples of the coding block).
Regarding claim 14, Li teaches wherein the video block comprises a luma component and chroma components([para 0068]- video encoder 20 may generate a set of coding tree units (CTUs). Each of the CTUs may comprise a coding tree block (CTB) of luma samples, two corresponding CTBs of chroma samples), and the splitting of the video block for each of chroma components depends on the splitting of the video block for the luma component([para 0069; 0071-0072]- video encoder 20 may recursively perform quad-tree partitioning on the coding tree blocks of a CTU to divide the coding tree blocks into coding blocks, hence the name “coding tree units.” A coding block may be an N×N block of samples. A CU may comprise a coding block of luma samples and two corresponding coding blocks of chroma samples of a picture that has a luma sample array, a Cb sample array, and a Cr sample array, and syntax structures used to code the samples of the coding blocks. In monochrome pictures or pictures having three separate color planes, a CU may comprise a single coding block and syntax structures used to code the samples of the coding block).
Regarding claim 18, Li teaches wherein the video processing comprises at least one of encoding the video block into the bitstream representation of the video block([para 0020]) and decoding the video block from the bitstream representation of the video block([para 0080]- Video decoder 30 may receive a bitstream generated by video encoder 20. In addition, video decoder 30 may parse the bitstream to obtain syntax elements from the bitstream).
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 19 have been met in method claim 1.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 20 have been met in method claim 1.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wang as applied to claim 1 above and further in view of Ikai et al. (EP 2800368 A1).
Regarding claim 4, the combination of Li and Wang don’t explicitly disclose wherein the video block with a size of 128 x N or N x 128 is not split into sub-blocks if N<64.
In an analogous art, Ikai teaches wherein the video block with a size of 128 x N or N x 128 is not split into sub-blocks if N<64([para 0086] a specific value of N is specified by the size of the CU to which the PU belongs, and specific values of nu, nD, nl, and nR are determined in accordance with the value of N. For example, an inter CU of 128x128 pixels can be split into inter PUs of 128x128 pixels, 128x64 pixels, 64x128 pixels, 64x64 pixels, 128x32 pixels, 128x96 pixels, 32x128 pixels, and 96x128 pixels). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ikai to the modified system of Li and Wnag to provide an arithmetic decoding device and an arithmetic coding device that are capable of reducing the amount of processing related to coding and decoding of transform coefficients [Ikai; para 0017].
Regarding claim 5, Ikai teaches wherein the video block with a size of 128 x N or N x 128 is split into sub-blocks with a size of 64 x N or N x 64 if N <=64([para 0086] a specific value of N is specified by the size of the CU to which the PU belongs, and specific values of nu, nD, nl, and nR are determined in accordance with the value of N. For example, an inter CU of 128x128 pixels can be split into inter PUs of 128x128 pixels, 128x64 pixels, 64x128 pixels, 64x64 pixels, 128x32 pixels, 128x96 pixels, 32x128 pixels, and 96x128 pixels).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wang as applied to claim 1 above and further in view of Lim et al. (WO 2018092869; pub. May 05, 2018).
Regarding claim 6, the combination of Li and Wang don’t explicitly disclose wherein the video block is vertically split into the plurality of sub-blocks each having a width not larger than the first threshold if the width of the video block is larger than the first threshold; and the video block is horizontally split into the plurality of sub-blocks each having a height not larger than the second threshold if the height of the video block is larger than the second threshold.
In an analogous art, Lim teaches wherein the video block is vertically split into the plurality of sub-blocks each having a width not larger than the first threshold if the width of the video block is larger than the first threshold([pg. 43, para 7]- if the width (for example, 32) is larger than the block height (for example, 8), the block can be vertically divided into two sub-blocks having the same size); and the video block is horizontally split into the plurality of sub-blocks each having a height not larger than the second threshold if the height of the video block is larger than the second threshold([pg. 43, para 7]- when the predetermined number of sub-blocks is set to 2, if the block width (for example, 8) is smaller than the block height (for example, 32), the block is It can be divided horizontally into two sub-blocks of equal size). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lim to the modified system of Li and Wnag to provide an encoding device and a decoding device that can reduce the amount of code related to block division information and improve compression efficiency ([Lim; pg.2, lines 29-30]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wang as applied to claim 1 above and further in view of Puri (US 2015/0229926 A1).
Regarding claim 7, the combination of Li and Wang don’t explicitly disclose wherein at least one of the first threshold and the second threshold is predefined or signaled in at least one of sequence parameter set(SPS), picture parameter set(PPS), picture, slice, tile group and tile level, and at least one of the first threshold and the second threshold depends on coding information associated with the video block, the coding information comprises at least one of block size, picture type, temporal layer index.
In an analogous art, Puri teaches wherein at least one of the first threshold and the second threshold is predefined or signaled in at least one of sequence parameter set(SPS), picture parameter set(PPS), picture, slice, tile group and tile level([claim 1]- wherein the first video data comprises at least one of intra-prediction partition data, inter-prediction partition data, and/or coding partition data, wherein the first video data comprises at least one of separate coding of modes information data, separate coding of split/non-split information data and split information data and the second entropy encoding technique comprises adaptive variable length coding, wherein the second video data comprises at least one of intra-prediction type or intra-prediction direction data and the second entropy encoding technique comprises at least one of an adaptive variable length coding technique or an arithmetic coding technique, wherein obtaining the first video data and the second video data comprises obtaining the first video data and the second video data at different times, wherein assembling the first compressed video data and the second compressed video data comprises multiplexing the first compressed video data and the second compressed video data, and wherein the first compressed video data is picture based and the second compressed video data is at least one of region based, slice based, tile based), and at least one of the first threshold and the second threshold depends on coding information associated with the video block, the coding information comprises at least one of block size, picture type, temporal layer index([claim 1]- wherein the first video data comprises at least one of intra-prediction partition data, inter-prediction partition data, and/or coding partition data, wherein the first video data comprises at least one of separate coding of modes information data, separate coding of split/non-split information data and split information data and the second entropy encoding technique comprises adaptive variable length coding, wherein the second video data comprises at least one of intra-prediction type or intra-prediction direction data and the second entropy encoding technique comprises at least one of an adaptive variable length coding technique or an arithmetic coding technique, wherein obtaining the first video data and the second video data comprises obtaining the first video data and the second video data at different times, wherein assembling the first compressed video data and the second compressed video data comprises multiplexing the first compressed video data and the second compressed video data, and wherein the first compressed video data is picture based and the second compressed video data is at least one of region based, slice based, tile based and also variable length coding technique comprises a multi-level symbol-run encode of the first video data, and wherein the adaptive proxy variable length coding technique comprises a replacement of original fixed length 1-dimensional blocks). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Puri to the modified system of Li and Wnag a technique for video coding may include obtaining first and second video data for entropy encoding such that the first and second video data comprise different data types, determining a first entropy encoding technique for the first video data such that the first entropy encoding technique comprises at least one of an adaptive symbol-run video length coding technique or an adaptive proxy variable length coding technique, entropy encoding the first video data using the first encoding technique to generate first compressed video data and the second video data using a second encoding technique to generate second compressed video data, and assembling the first compressed video data and the second compressed video data to generate an output bitstream [Puri; abstract].
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wang as applied to claim 1 above and further in view of HUANG et al. (US 20180098097 A1).
Regarding claim 10, the combination of Li and Wang don’t explicitly disclose wherein the video block with a size of M x N is split into K x L sub-blocks, and a width of each of the sub-blocks is set to a maximum of THw and M/K, THw representing the first threshold, and the video block with a size of M x N is split into K x L sub-blocks, and a height of each of the sub-blocks is set to a maximum of THh and N/L, THh representing the second threshold.
In an analogous art,  HUANG teaches wherein the video block with a size of M x N is split into K x L sub-blocks, and a width of each of the sub-blocks is set to a maximum of THw and M/K, THw representing the first threshold, and the video block with a size of M x N is split into K x L sub-blocks, and a height of each of the sub-blocks is set to a maximum of THh and N/L, THh representing the second threshold([para 0040]- the binary tree splitting process can be iterated until the size (width or height) for a splitting block reaches a minimum allowed block size (width or height) or the binary tree partitioning process reaches a maximum allowed binary tree depth). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of HUANG to the modified system of Li and Wnag a coding techniques associated with coding tree design including a binary tree partitioning process for partitioning an image area for different processing such as a coding tree unit (CTU), coding unit (CU), prediction unit (PU) and transform unit (TU) [HUANG; para 0002].
Regarding claim 11, HUANG teaches wherein at least one of THw and THh is predefined or signaled in at least one of sequence parameter set(SPS), picture parameter set(PPS), picture, slice, tile group, tile level, group of coding tree units(CTUs), a CTU row, a CTU, CU and a prediction unit(PU) ([para 0040]- binary tree splitting process can be iterated until the size (width or height) for a splitting block reaches a minimum allowed block size (width or height) or the binary tree partitioning process reaches a maximum allowed binary tree depth. The minimum allowed block size can be specified in high level syntax such as SPS (sequence parameter set), PPS (picture parameter set) or slice header).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wang and HUANG as applied to claim 10 above and further in view of CHUANG et al. (US 2018/0199057 A1).
Regarding claim 12, the combination of Li, Wang and HUANG don’t explicitly disclose wherein at least one of THw and THh depends on a prediction direction of the video block, wherein at least one of THw and THh is set to 8 if the prediction direction is a bi-prediction; and at least one of THw and THh is set to 4 if the prediction direction is a uni-prediction.
In an analogous art, CHUANG teaches wherein at least one of THw and THh depends on a prediction direction of the video block, wherein at least one of THw([para 0027]- r a selected motion estimation/compensation process involving sub-block based motion estimation/compensation, the current block is divided into current sub-blocks depending on whether prediction direction associated with the current block is bi-prediction or uni-prediction. Motion information associated with the sub-blocks is determined. The sub-blocks are encoded and decoded using motion-compensated prediction according to the motion information associated with the sub-blocks. A minimum block size of the current sub-blocks for the bi-prediction is larger than the minimum block size of the current sub-blocks for the uni-prediction) and THh is set to 8 if the prediction direction is a bi-prediction; and at least one of THw and THh is set to 4 if the prediction direction is a uni-prediction([para 0027]- r a selected motion estimation/compensation process involving sub-block based motion estimation/compensation, the current block is divided into current sub-blocks depending on whether prediction direction associated with the current block is bi-prediction or uni-prediction. Motion information associated with the sub-blocks is determined. The sub-blocks are encoded and decoded using motion-compensated prediction according to the motion information associated with the sub-blocks. A minimum block size of the current sub-blocks for the bi-prediction is larger than the minimum block size of the current sub-blocks for the uni-prediction). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of CHUANG to the modified system of Li, Wang and HUANG a motion compensation using predictor refinement process, such as Pattern-based MV Derivation (PMVD), Bi-directional Optical flow (BIO) or Decoder-side MV Refinement (DMVR), to refine motion for a predicted block [CHUANG; para 0002].


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wang as applied to claim 13 above and further in view of LEE (US 2020/0077086 A1).
Regarding claim 15, the combination of Li and Wang don’t explicitly disclose wherein the condition associated with the video block further comprises at least of a color format and shape of the video block, and a size of each of the plurality of sub-blocks for each of respective chroma components depends on the color format and the shape of the video block.
In an analogous art, LEE teaches wherein the condition associated with the video block further comprises at least of a color format and shape of the video block, and a size of each of the plurality of sub-blocks for each of respective chroma components depends on the color format and the shape of the video block([para 0165]- The maximum number of candidates that can be included in the candidate list may be a fixed value preset in the device for encoding/decoding a video, or may be variably determined based on a characteristic of the current block. The characteristic may mean the location/size/shape of the block, the number/type of intra prediction modes that the block can use, a color type, a color format, etc). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of LEE to the modified system of Li and Wnag to provide a method and an apparatus for performing intra prediction on the basis of a sub-block in encoding/decoding a video signal [LEE; para 0006].
Regarding claim 16, LEE teaches deriving multiple predictions of the video block for different dividing patterns([para 0015;0093]- The coding tree unit may be partitioned into smaller size partitions. At this time, if it is assumed that a depth of a partition generated by dividing the coding tree unit is 1); and generating a final prediction of the video block by weighted averaging the multiple predictions of the video block([para 0181]- a prediction sample may be obtained based on a weighted sum of reference samples belonging to different reference sample lines. For example, the prediction sample may be derived based on a weighted sum of the first reference sample belonging to the first reference sample line and the second reference sample belonging to the second reference sample line. In this case, the weights applied to the first reference sample and the second reference sample may have the same value or may have different values depending on the distance from the prediction target sample; [para 0050]-different prediction modes).
Regarding claim 17, LEE teaches deriving corresponding motion vectors of the video block in each of the different patterns based on a sub-block level([para 0013]- a video signal according to the present invention, when an intra prediction mode of the current block is the vertical direction, the current block is partitioned so that a plurality of sub-blocks are arranged up and down, and when the intra prediction mode of the current block is the horizontal direction, the current block may be partitioned so that a plurality of sub-blocks are arranged left and right.); and generating a corresponding prediction for the video block based on the derived motion vectors in each of the different dividing patterns([para 0050 and 0053]- an inter prediction module 120 performing inter prediction and an intra prediction module 125 performing intra prediction. Whether to perform inter prediction or intra prediction for the prediction unit may be determined, and detailed information (e.g., an intra prediction mode, a motion vector, a reference picture, etc.) according to each prediction method may be determined. Here, the processing unit performing prediction may be different from the processing unit for which the prediction method and detailed content is determined. For example, the prediction method, the prediction mode, etc. may be determined on the basis of the prediction unit, and prediction may be performed on the basis of the transform unit. A residual value (residual block) between the generated prediction block and an original block may be input to the transform module 130).


	
Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Chen et al., US 2012/0121017 A1, discloses techniques for indicating that a video frame is coded as a generalized P/B (GPB) frame in order to reduce a cost of coding.
2.	Chen et. al., US  2018/0192072 A1, discloses techniques related to bi-directional optical flow (BIO) in video coding.
3.	CHUANG et al,, US. 2018/0199057 A1, discloses motion compensation using predictor refinement process, such as Pattern-based MV Derivation (PMVD), Bi-directional Optical flow (BIO) or Decoder-side MV Refinement (DMVR), to refine motion for a predicted block.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487